Citation Nr: 0934061	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  07-00 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for hypertension.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to 
January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision of the Department of 
Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  

For the reasons set forth below, this appeal is being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran if further 
action is required.  


REMAND

In a statement dated in November 2005, the Veteran asserted 
that he was initially rejected for active duty service due to 
hypertension; that, after such rejection, he started taking 
his mother's hypertensive medication; and that he continued 
to take such medicine until he was accepted into service.  At 
the August 1965 enlistment examination, his blood pressure 
was recorded as 132/86, and hypertension was not diagnosed.    

Subsequent service treatment records reflect a blood pressure 
reading of 142/92 in September 1967, when the Veteran sought 
treatment for complaints of chest pain.  A physical 
examination conducted at that time was normal.  At the 
separation examination conducted in January 1969, his blood 
pressure was recorded as 140/82.  

According to available post-service medical records, in June 
1984, the Veteran had a blood pressure reading of 150/100.  
The private treating physician prescribed an anti-
hypertensive medication.  Subsequent medical records reflect 
continued treatment (including medication) for, and 
evaluation of, hypertension.  

Of particular significance to the Board are two private 
medical records.  A March 1986 note reflected on the 
Veteran's "long history of hypertension since age 21," 
dating the onset to around the time that he entered active 
duty.  Also, a January 1993 medical record included a 
treating physician's notation that he had had hypertension 
for more than 20 years and that he has been taking medication 
for 15 to 20 years, dating the onset to the early 1970s.  

In light of this evidentiary posture, the Board finds that 
the Veteran should be accorded such a pertinent VA 
examination.  The purpose of the examination is to determine 
the etiology of hypertension.  

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for an 
examination to determine the nature, 
extent, and etiology of his 
hypertension.  The claims folder must 
be made available to the examiner in 
conjunction with the examination.  All 
indicated studies should be conducted.  
All pertinent hypertensive pathology 
should be noted in the examination 
report.  

The examiner should express an opinion 
as to whether it is at least as likely 
as not, i.e., a 50 percent probability 
or greater, that the Veteran's 
hypertension had its clinical onset in 
service or is otherwise related to 
service.  

Complete rationale should be given for 
all opinions reached.  

2.  Thereafter, re-adjudicate the issue 
of entitlement to service connection 
for hypertension.  If the decision 
remains adverse, the Veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  

The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue on appeal as well as a 
summary of the evidence of record.  An 
appropriate period of time should be 
allowed for response.  

No action is required of the Veteran until he is notified by 
the RO; however, he is advised that failure to report for any 
scheduled examination may result in the denial of his claim.  
38 C.F.R. § 3.655 (2008).  He has the right to submit 
additional evidence and argument on the matter that the Board 
has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008). 

